DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 12/12/2020. All the claims have been examined on the basis of the merits of the claims.
Priority
The present application is a 371 of PCT/CN2020105507 filed 07/29/2020 which claims foreign priority benefits from CN202010597616 filed in China on 06/28/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al., (US-20200183518-A1, hereinafter as, Na) in view of CHURCH et al., (US-20180224968-A1, hereinafter as, CHURCH). 
In regards to claim 1, Na discloses a touch component (fig.8, input sensing unit, para 0129), comprising: a touch layer (touch array layer as shown, fig.8), wherein the touch layer comprises a plurality of touch units, and each of the touch units (touch units comprising first sensing and second sensing electrodes, fig.8, para 0129) comprises: a first electrode disposed along a first direction, wherein the first electrode (IE1 as the first electrode along the first direction, figs.8-9) comprises a first trunk electrode extending in the first direction and at least one first branch electrode extending from the first trunk electrode (having a trunk TP1 extending along DR1 direction as shown which has branch BP1, fig.10A); and a second electrode disposed along a second direction (second electrode IE2 disposed in the -DR2 direction as shown, fig.10A), wherein the second electrode is electrically insulated from the first electrode (para 0008, first and second sensing electrodes are insulated from each other), the second electrode comprises a second trunk electrode extending along the second direction and at least one second branch electrode extending from the second trunk electrode (trunk TP2 which comprises branch BP3 along -DR2 direction as shown), and at least part of the first branch electrode is crossed with at least part of the second branch electrode (at least a part of BP1 such as at bridge CP2 is crossed with at least a part of BP3, fig. 10A); 
Na does not disclose wherein at least one of the first electrode or the second electrode is provided with a hollow portion.
CHURCH discloses wherein at least one of the first electrode or the second electrode is provided with a hollow portion (figs.7A-7B, show hollowed either first or second electrodes).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use CHURCH teachings in order to substitute Na’s electrodes with hollowed electrode types because to reduce the coverage area occupied by electrodes, para 0027, CHURCH.
In regards to claim 2, Na as modified by CHURCH discloses the touch component as claimed in claim 1, wherein the first branch electrode is provided with the hollow portion, and/or the second branch electrode is provided with the hollow portion, and/or the first trunk electrode is provided with the hollow portion, and/or the second trunk electrode is provided with the hollow portion (The “and/or” clause is interpreted as an alternative clause, fig.7A-7B, hollowed electrodes and branches, CHURCH). 
In regards to claim 3, Na as modified by CHURCH discloses the touch component as claimed in claim 2, wherein the first trunk electrode is provided with the hollow portion (CHURCH, fig.7B, trunk 260 is hollowed), the first branch electrode is provided with the hollow portion (CHURCH, fig.7B, branch 261 is hollowed), the second branch electrode is provided with the hollow portion (branch 242 is hollowed, fig. 7B, CHURCH), and the second trunk electrode is provided with the hollow portion (fig. 7B, trunk 240 is hollowed, CHURCH). 
In regards to claim 4, Na as modified by CHURCH discloses the touch component as claimed in claim 2, wherein each of the first trunk electrodes is provided with a plurality of the hollow portions disposed at intervals and is distributed along the first direction (figs. 7A-7B, first trunk 260 with hollowed portions which are disposed at intervals and arranged in vertical direction as shown, CHURCH), a first trunk non-hollowed portion is provided between two adjacent hollow portions on a same first trunk electrode (non-hollowed portion at bridge portion is provided between two hollow portions on the first trunk, fig.7B, CHURCH), and the first branch electrode extends from the first trunk non-hollowed portion of the first trunk electrode (fig. 7B, first branch electrode 261 extends from non-hollowed portion of 260); and/or each of the second trunk electrodes is provided with a plurality of the hollow portions disposed at intervals and is distributed along the second direction, a second trunk non-hollowed portion is provided between two adjacent hollow portions on a same second trunk electrode, and the second branch electrode extends from the second trunk non-hollowed portion of the second trunk electrode (the whole limitation appears in an “or” clause and is not read. If the limitation were to be read in the record, the examiner would read using 7B of CHURCH). 
In regards to claim 5, Na as modified by CHURCH discloses the touch component as claimed in claim 1, wherein each of the first branch electrodes comprises at least one first branch widening portion, and each of the second branch electrodes comprises at least one second branch widening portion (extended branch portions/protrusions in fig.10A of Na as first and second branch widening portions), and the first branch widening portion at each of the first branch electrodes and the second branch widening portion at the second branch electrode adjacent to the first branch electrode engage with each other (fig.10A, matched with each other, Na). 
In regards to claim 7, Na as modified by CHURCH discloses the touch component as claimed in claim 1, wherein each of the first branch electrodes comprises two opposite and connected first branch strips and the hollow portion disposed between the two opposite first branch (first branch electrodes 261 fig. 7B, CHURCH, comprises two opposite branch strip on both the sides and the hollow portion is disposed between the two, fig.7B); and each of the second branch electrodes comprises two opposite and connected second branch strips and the hollow portion disposed between the two opposite second branch strips (second branch electrodes 242 has two opposite strips and the hollow portion is disposed between two branch strips, fig.7B). 
In regards to claim 8, Na as modified by CHURCH discloses the touch component as claimed in claim 1, wherein one of the first trunk electrode or the second trunk electrode comprises a trunk non-widening portion and a trunk widening portion connected to the trunk non-widening portion (fig. 9B, CHURCH, the first and second trunks each has widening portion), a width of the trunk widening portion is greater than a width of the trunk non-widening portion (node at base of the trunk has a width is greater than at the linear portion, fig. 9B, CHURCH), and the trunk widening portion is provided near an intersection of the first trunk electrode and the second trunk electrode (fig. 9B, near intersection 25, CHURCH).  
In regards to claim 9, Na as modified by CHURCH discloses the touch component as claimed in claim 1, wherein the touch unit further comprises a plurality of floating electrodes, the plurality of floating electrodes are electrically insulated from the first electrode and the second electrode, and a portion of the floating electrodes is disposed in the hollow portion (DM1 or DM2 as floating electrodes which are disposed on the hollow sections or opening sections, fig.11, Na which are electrically insulated from the first and second sensing electrodes). 
In regards to claim 10, Na as modified by CHURCH discloses the touch component as claimed in claim 9, wherein a portion of the floating electrodes is disposed between the first (dummy electrodes DM1 or DM2 are disposed between first and second sensing electrodes, fig.11, Na). 
In regards to claim 11, Na as modified by CHURCH discloses the touch component as claimed in claim 9, 
Except for “wherein in each of the touch units, a percentage of a ratio of an area of the floating electrode to an area of the touch unit is greater than or equal to 30% and less than or equal to 90%.” 
Change in size/proportion:
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to have, wherein in each of the touch units, a percentage of a ratio of an area of the floating electrode to an area of the touch unit is greater than or equal to 30% and less than or equal to 90%, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In regards to claim 6, Na as modified by CHURCH discloses the touch component as claimed in claim 5, wherein the touch unit further comprises a floating electrode, a portion of the floating electrode is disposed between the first branch electrode and the second branch electrode adjacent to the first branch electrode, the floating electrode is electrically insulated from the first branch electrode, and the floating electrode is electrically insulated from the second branch electrode (fig.11, Na, dummy electrodes DM1 or DM2 electrically insulated from the first and second electrodes and disposed between them) 

 In regards to claim 12, Na as modified by CHURCH discloses the touch component as claimed in claim 1, Na as modified by CHURCH does not disclose  wherein in each of the touch units, an absolute value of a difference between a percentage of a ratio of an area of the first electrode to an area of the touch unit and a percentage of a ratio of an area of the second electrode to an area of the touch unit is less than a preset percentage (rejected for the same reason as claim 11).  
In regards to claim 13, Na as modified by CHURCH discloses the touch component as claimed in claim 12, wherein in each of the touch units, the area of the first electrode is equal to the area of the second electrode (rejected for the same reason as claim 11). 
 
In regards to claim 14, Na as modified by CHURCH discloses the touch component as claimed in claim 1, wherein the first electrode and the second electrode are located on a same conductive layer, the first electrode in each of the touch units is electrically connected by a bridge wire, and the second electrode in each of the touch units is continuously formed (fig. 10E, formed on the same layer TFE and bridge CP2 connected as shown, Na). 
In regards to claim 15, Na as modified by CHURCH discloses the touch component as claimed in claim 1, wherein the first electrode further comprises a first vertical trunk electrode, the first vertical trunk electrode and the first trunk electrode are perpendicular to each other (CHURCH, two vertical portions of 241 as the trunk of vertical electrodes, fig.9B), and the first vertical trunk electrode is parallel to the second direction, and the second electrode further (fig, 9B, two horizontal portions 260 as the second vertical trunks perpendicular to each other, horizontal and vertical directions thereof as being perpendicular to one another, CHURCH).  
In regards to claim 16, Na as modified by CHURCH discloses a touch display device, comprising: the touch component as claimed in claim 1 and a display panel (Display panel, fig. 10E, Na); wherein the display panel comprises a plurality of sub-pixels, and the touch component is located on a light emitting side of the display panel (fig. 10E, Touch panel is disposed above the DP-OLED layer, Na).  
In regards to claim 17, Na as modified by CHURCH discloses the touch display device as claimed in claim 16, wherein each of the first branch electrodes surrounds at least two of the sub-pixels in a width direction of the first branch electrode, and each of the second branch electrodes surrounds at least two of the sub-pixels in a width direction of the second branch electrode (fig. 10E, subpixels as shown in fig.5 or fig. 6, PXAs, would be at least partially surrounded by the branch electrodes of first and second electrodes, Na); and both the first electrode and the second electrode are composed of a metal grid (para 0121, the conductive layer of the single-layered structure may include a metal layer, Na).   
In regards to claim 18, Na as modified by CHURCH discloses the touch display device as claimed in claim 16, wherein the touch layer further comprises a plurality of floating electrodes, a portion of the floating electrodes is disposed between the first electrode and the second electrode (dummy electrodes DM1 or DM2, Na, fig. 11 which are disposed between first and second sensing electrodes), a number of the sub-pixels surrounded by the floating electrodes disposed between the first electrode and the second electrode in a width direction of the floating electrodes is less than or equal to 4 and greater than 0 (dummy electrodes DM1 and DM2 would surround number of sub-pixels, as to any number, would be an obvious matter of design choice as it involves a mere change in size/proportion or a component. See reasons for rejection of claim 11), and the floating electrodes are composed of a metal grid (dummy electrodes are of metal material because para 0179, in the present exemplary embodiment, first dummy electrodes SP1-D and second dummy electrodes SP2-D may further be formed from the first conductive layer IS-CL1). 
In regards to claim 19, Na as modified by CHURCH discloses the touch display device as claimed in claim 16, wherein the display panel comprises an organic light emitting diode array layer and a packaging layer, and the packaging layer is located between the organic light emitting diode array layer and the touch component (OLED display layer DP-OLED, para 0095, a thin film encapsulation layer TFE, is between OLED layer and the touch sensor layer, fig.10F, Na). 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627